   8:20-cv-00495-RGK-PRSE Doc # 8 Filed: 03/10/21 Page 1 of 4 - Page ID # 25




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER HENDERSON HOLLOWAY,

                     Plaintiff,                               8:20CV495

       vs.
                                                          MEMORANDUM
BROWN, HATTEN, and                                         AND ORDER
INVESTIGATIONS RED LINING,

                     Defendants.


        Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing 5.) The court now conducts an initial review of Plaintiff’s claims to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2) (requiring
the court to dismiss actions filed in forma pauperis if they are frivolous or malicious,
fail to state a claim on which relief may be granted, or seek monetary relief against
a defendant who is immune from such relief).

                        I. SUMMARY OF COMPLAINT

       Plaintiff’s Complaint is unintelligible. It seeks to sue “Brown” and “Hatten,”
whose job titles are “Handling and Disciplining Child Prostitutes,” as well as a
Defendant named “Investigations Redlining,” whose job or title is “Traffic signs of
(Watch Children).” (Filing 1 at CM/ECF p. 2.) Plaintiff requests $75,000 for
“juvenile injuries” of being “tied to a bed and burned as discipline” and wants to
relocate out of state. (Id. at p. 4.) The rest of the Complaint and two pieces of
correspondence from Plaintiff (Filings 6, 7) are rambling descriptions of what
Plaintiff labels “Domestic Relations of Human Trafficing [sic]” (Filing 6) and “cruel
and unusual punishment.” (Filing 7.)
   8:20-cv-00495-RGK-PRSE Doc # 8 Filed: 03/10/21 Page 2 of 4 - Page ID # 26




                    II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

       Plaintiff’s Complaint and supplemental correspondence fail to meet the
minimal pleading standard in Federal Rule of Civil Procedure 8, which requires that
every complaint contain “a short and plain statement of the claim showing that the
pleader is entitled to relief” and that “[e]ach allegation . . . be simple, concise, and
direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A complaint must state enough to “‘give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”

                                           2
   8:20-cv-00495-RGK-PRSE Doc # 8 Filed: 03/10/21 Page 3 of 4 - Page ID # 27




Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic Corp., 550 U.S.
at 555).

       Far from giving anyone fair notice of a claim against them, Plaintiff’s
Complaint and supplemental correspondence incoherently mention things like “the
right of preferred sex of a female,” “secret service code,” “family held in female
entrapment,” and a “father in the family of 2 presidents of the United States” (Filing
6 at CM/ECF p. 1 (spelling and capitalization corrected)), as well as tales of
individuals identified by first names only who, among other things, “had children by
her cousin ½ insane,” “had sex to the point of miscarriages when she got older,” and
was “forced to have sex with a guy who rape[d] her and she had a child full of
disease.” (Filing 7 at CM/ECF p. 5 (spelling and capitalization corrected).) In short,
no federal claim is stated against anyone.

        Although Plaintiff does not request leave to amend his Complaint, such leave
shall not be granted sua sponte because any such amendment would be futile due to
Plaintiff’s failure to state a claim upon which relief can be granted. U.S. ex rel. Joshi
v. St. Luke’s Hosp., Inc., 441 F.3d 552, 557 (8th Cir. 2006) (leave to amend may be
denied when amendment would be futile); Cornelia I. Crowell GST Tr. v. Possis
Med., Inc., 519 F.3d 778, 782 (8th Cir. 2008) (“when the court denies leave on the
basis of futility, it means the district court has reached the legal conclusion that the
amended complaint could not withstand a motion to dismiss under Rule 12(b)(6) of
the Federal Rules of Civil Procedure”). Accordingly,

      IT IS ORDERED:

     1.      This case is dismissed without prejudice for failure to state a claim upon
which relief can be granted.

      2.     Judgment will be entered by separate document.



                                           3
8:20-cv-00495-RGK-PRSE Doc # 8 Filed: 03/10/21 Page 4 of 4 - Page ID # 28




   DATED this 10th day of March, 2021.

                                       BY THE COURT:


                                       Richard G. Kopf
                                       Senior United States District Judge




                                   4
